951 F.2d 1260
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Franklin I. PLUMMER;  Julia A. Plummer, Plaintiffs-Appellants,v.PRAIRIE STATE BANK, Defendant-Appellee.
No. 90-3277.
United States Court of Appeals, Tenth Circuit.
Dec. 13, 1991.

ORDER AND JUDGMENT*
Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiffs-appellants Franklin I. Plummer and Julia A. Plummer appeal the district court's Order of November 13, 1989, which granted summary judgment in favor of Defendant-appellee Prairie State Bank (PSB), and the district court's Order of June 7, 1990, which awarded attorneys' fees to PSB as a sanction against Plaintiffs pursuant to Fed.R.Civ.P. 11.   We have reviewed the record on appeal and the parties' appellate briefs, and we concur in the district court's determinations.   Accordingly, we AFFIRM the judgment of the United States District Court for the District of Kansas for substantially the reasons stated in its Order of November 13, 1989, and in its Order of June 7, 1990.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3